On February 14, 1895, Mr. Lewis, for the appellee, filed a motion for a reargument of this cause, and, in default of a a rehearing being granted, for a modification of the judgment.
On March 5, 1895,
Mr. Justice Morris
delivered the opinion of the Court:
A petition for rehearing has been filed in this cause ; and in default of a rehearing, for a modification of the judgment of this court.
We are unable to find in the reasons for a reargument assigned by the petitioner any good ground to review or revise our decision. But a modification of the judgment in the manner requested by the appellee is perfectly proper.
As appears from our opinion heretofore filed in the cause, the verdict of the jury and the instructions of the court, so far as they apply to the first count of the declaration, in our opinion, are entirely correct, and in accordance with our former decision, when the case was before us on demurrer. But the second count differs from the first in seeking the recovery, not of the difference of price alleged to have been fraudulently appropriated by the appellant, but merely of the commissions stated to have been improperly charged on account of the fraud. We have held that, without an amendment of the declaration, the limit of recovery upon this count cannot amount to more than the amount of the commissions charged. The verdict of the jury gave the appellee both the commissions and the difference of price. Fortunately the verdict was to a certain extent special. It not only specified the amount of recovery upon each count; it also specified, with reference to the second count, the amount of *336the commissions and the amount of the difference of price in separate sums. And it therefore contains in itself the elements whereby, at the option of the plaintiff, it might be corrected. Ordinarily an appellate court cannot divide and segregate the verdict of a jury, and hold it good in part, and in part bad. But as the record before us shows that the ruling of the court below, which we have held to be erroneous as not warranted by the declaration, has reference exclusively to the second count of the declaration, and to the recovery under that count of the amount of difference of price alleged to have been fraudulently retained from the appellee, and as the record also shows the precise amount of the recovery by the plaintiff under that erroneous ruling, and as the appellee now offers to remit the amount so erroneously awarded to him, rather than amend his declaration so as to justify his recovery of that amount in another trial, it is plainly in the interests of justice that' the remission should be allowed; and we think that, under the circumstances of this case, there can be no doubt as to the right of this court, under the law of its creation, to direct a modification of the judgment of the court below so as to give effect to this remission.
Upon the filing, therefore, of a remittitur by the appellee in this court of the sum of $770.89, which is the sum shown by the record to have been allowed by the jury under the second count of the declaration, as the difference between the price received by the appellant and that paid by him to the appellee, the judgment of the court below will be affirmed for $1,04-1.9%, the residue of the amount of the verdict, with costs.
On March 11, 1895, Mr. Moidton and Mr. Farnsworth, on behalf of the appellant, filed a motion to retax the costs of the appeal.
Mr. Lewis and Mr. Berry, for the appellee, opposed the motion.
*337On March 20, 1895,
Mr. Justice Morris
delivered the opinion of the Court:
We first reversed the judgment in this case for error in the allowance of a recovery on the second count of the declaration of a greater sum than we thought was justified by the allegations of the declaration. Then, upon the motion of the appellee to be allowed to file a remittitur here of the amount which was shown by the special verdict of the jury to have been the result of such error and which was separable from the rest of the verdict, there being no other error in the cause, we affirmed the judgment, with costs, upon condition that the appellee would hero file such remittitur. This having been done, the appellant now comes with a motion to be relieved from the costs of the appeal, and that the costs be retaxed.
The ground of the motion is that there was, in fact, error in the rulings of the court below which compelled the appellant to bring the cause to this court; and that, if the appellee had filed his remittitur in the court below the appellant would not or might not have brought the cause to this court for the correction of the error. Against this the appellee contends that the appellant claimed errors as to the whole judgment; that the appellee was substantially the prevailing party; and that the judgment having been affirmed, it should, as of course, carry costs with it.
There is plausibility in both claims. But without attempting to decide between them, we think that this is a cause in which, as it seems to us, justice can best be done by dividing the costs of the appeal equally between both parties. And it is so ordered.